DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 19-36 are pending.
Claims 19-36 have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP16202752.8, filed on December 7, 2016. This application is being examined based on the December 7, 2016 priority date.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
IDS of 6/7/2019 has been  considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 recites the limitation "the method according to claim 27, wherein before step (a1)" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Step (a1) is recited in claim 25, not in claim 27. Claim 28 is examined as if it depends on claim 25.

Claim 28 also lack antecedent basis for “the predetermined number of codons on”.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19-36 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more. 

The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guide lines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Update d Subject Matter Eligibility Guidance (hereinafter both referred to as the "Guidance"), as outlined in the MPEP at 2106.04. 

Framework with which to Evaluate Subject Matter Eligibility: 
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter; 
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;  
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.

Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to methods for sequence analysis [Step 1: YES; See MPEP § 2106.03]. 
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
•	mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
•	certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
•	mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).

With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
 
The claim steps to abstract ideas of mental processes and mathematical concepts as follows: 
Mathematical concepts recited in the claims include:
“obtaining a sequence score based on a scoring function based on a plurality of sequence features that influence protein expression in the host cell using a statistical machine learning algorithm” (claim 19); 
 “sequence features comprises one or more sequence features selected from the group consisting of protein per time, average elongation rate and accuracy for each of the plurality of candidate nucleotide sequences of step” (claim 19);
“the plurality of sequence features comprises protein per time and average elongation rate and/or accuracy” (claim 20);
“the candidate nucleotide sequences with the highest sequence score is attributed to the highest predicted protein expression in the host cell, and the nucleotide sequence with the lowest sequence score is attributed to the lowest predicted protein expression in the host cell” (claim 21);
“the sequence features selected from the group consisting of protein per time, average elongation rate and accuracy are based on a mechanistic model of protein translation” (claim 22);
“sequence features selected from the group consisting of GC3, rate of slowest stretch of 12 codons, 5' folding energy of the first 30 codons, and 5' number of mRNA hairpins of the first 30 codons” (claim 23);
“the statistical machine learning algorithm is a boosted generalized additive model” (claim 24);
“the local score is based on organism and codon specific elongation rates and accuracies in the form of a local scoring function” (claim 25);
“the predetermined equilibrium value in step (dl) is defined by the coefficient of variation of the maximum score of the last 100 sequences falling below 10%” (claim 29);
“the predetermined number of first codons is within the range of the first 10 - 100 codons” (claim 30);
 
Steps of evaluating, analyzing or organizing information recited in the claims include:
“generating a plurality of candidate nucleotide sequences encoding the predetermined amino acid sequence” (claim 19); 
“determining the candidate nucleotide sequence with optimized protein expression in the host cell as the optimized nucleotide sequence” (claim 19);
“obtaining a local score for each codon encoding a first amino acid of the amino acid sequence” (claim 25);
“picking a random codon encoding the amino acid weighted according to the calculated local score of step” (claim 25);
“generating a candidate nucleotide sequence by repeating steps (al) and (bl) for all remaining amino acids of the amino acid sequence” (claim 25);
“repeating steps (al) to (cl) to obtain a plurality of scored candidate nucleotide sequences” (claim 25);
“repeating steps (al) to (cl) is stopped when the obtained sequence score of candidate sequences according to step (b) reaches a predetermined equilibrium value” (claim 26);
“the amino acid sequence is encoded by a wildtype-sequence from a source organism” (claim 27);
“determining if the wildtype-nucleotide-sequence contains a ramp of slow codons for the source organism” (claim 28);
“adapting a relative weighting of sequence features to allow for an optimization with respect to translation accuracy or slow translation for increased time of co-translational folding” (claim 31);
“translating the wildtype-nucleotide-sequence into an encoded amino acid sequence” (claim 32);
“splitting the wildtype nucleotide sequence into codons according to the encoded amino acid sequence” (claim 32);
“comparing an average codon adaption index, CAI, of the predetermined number of the first codons and an average codon adaption index, CAI, of the subsequent codons of the wildtype-nucleotide-sequence” (claim 33).

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.0S(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).

Claims 34-35 recites additional elements that are not abstract ideas: 

“A system for determining an optimized nucleotide sequence …” (claim 34);
“a first unit configured to generate a plurality of candidate nucleotide sequences … “ (claim 34);
“a second unit configured to obtain a sequence score … “ (claim 34);
“a third unit configured to determine the candidate nucleotide sequence … “ (claim 34);
“A computer program product comprising one or more computer readable media having computer executable instructions for performing the steps of the method of claim 19” (claim 35).
Claim 35 do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions. The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea. Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)). 

Claim 36 also recites the non-abstract element of:
“introducing a nucleic acid encoding the protein of interest into a host cell”; 
“incubating said host cell under conditions allowing for expression of said nucleic acid to obtain said protein of interest”; 
The claimed steps mentioned above from claim 36 are insignificant extra-solution activities because they are (1) well known and (2) necessary data gathering and outputting, which match two of the three criteria outline in MPEP 2106.05(g).  Hence, they are insignificant extra-solution activities that do not integrate the judicial exceptions into a practical application. (Step 2A Prong Two: No).

As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). 
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). 
As explained above, the well-known generic step of data-gathering and outputting constitutes insignificant extra-solution activity, and when considered individually, is insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See M PEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 19, 21, 23, 25-27, 29-32, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Hellinga et al: (“Protein Engineering”, US 20110171737 A1, 2011-07-14), and further in view of Rudorf et al (“Dependence of Codon-Specific Elongation on tRNA Concentration and Codon Usage”, PLOS ONE,  August 13, 2015).

Claim 19 is directed to a method for determining an optimized nucleotide sequence encoding a predetermined amino acid sequence, in a host cell. Reading the claimed subject matter, Hellinga et al disclosed a method for optimizing mRNA sequences for expression in host cells (Section “Abstract”). 
Further, Hellinga et al disclose “a computational algorithm (ORFOPT) that enables the construction of synthetic genes and optimized mRNAs” ([0042]), which reads on the claim 19 step (a) limitation “generating a plurality of candidate nucleotide sequence encoding the predetermined amino acid sequence”, because “synthetic genes and optimized mRNAs” are for encoding “predetermined amino acid”.
Hellinga et al’s scoring function “relates experimental protein expression levels to the synthetic mRNA sequences. Using the algorithm, certain features in ORFs can be used to determine protein expression levels, and can enable prediction of expression levels of naturally occurring ORFs” ([0042]), which reads on the claim 19 step (b) limitation “obtaining a sequence score based on a scoring function based on a plurality of sequence features that influence protein expression in the host cell using a statistical machine learning algorithm”, because Hellinga et al’s scoring function is based on a plurality of sequence features. However, Hellinga et al scoring function is explicit on features like “regional AU composition, mRNA secondary structure, and codon choice”, but not explicit on sequence features like “protein per time”, “average elongation rate” and “accuracy”.  Studying codon choice on protein expression, Rudorf et al teach “elongation rate” Section “Abstract” line 17, page 1 of 22) and “accuracy” Para 4 line 1, page 2 of 22).
 Hellinga et al’s discloses his scoring function can link “mRNA nucleotide sequence to protein expression levels within each expression level category (frequency is normalized to 1 within each calculated score category). 69% of the four experimentally observed expression categories are fit perfectly, and the remainder to their closest neighboring category. The highest and lowest expression levels are fit most accurately” ([0028], and Fig 6A), which reads on the claim 19 step (c ) limitation “determining the candidate nucleotide sequence with optimized protein expression in the host cell as the optimized nucleotide sequence”.

Claim 34 is similar to claim 19. Claim 34 is the computing system that execute the method outlined in claim 19. Since Hellinga et al also disclose “a computational algorithm (ORFOPT) that enables the construction of synthetic genes and optimized  mRNAs” ([0042]), claim 34 is rejected similarly as discussed above regarding claim 19.

Claim 35 refers to the computing program which executing the method outlined in claim 19, in the form of software product. Since Hellinga et al also disclose “a computational algorithm (ORFOPT) that enables the construction of synthetic genes and optimized mRNAs” ([0042]), claim 35 is rejected similarly as discussed above regarding claim 19.

With respect to claim 21,  Hellinga et al’s disclose his scoring function can “linking mRNA nucleotide sequence to protein expression levels within each expression level category (frequency is normalized to 1 within each calculated score category). 69% of the four experimentally observed expression categories are fit perfectly, and the remainder to their closest neighboring category. The highest and lowest expression levels are fit most accurately” ([0028], and Fig 6A), which reads on the claim limitation “the candidate nucleotide sequences with the highest sequence score is attributed to the highest predicted protein expression in the host cell, and the nucleotide sequence with the lowest sequence score is attributed to the lowest predicted protein expression in the host cell”.
With respect to claim 23, Hellinga et al’s scoring function, which heavily focus on the RNA secondary structures, contains the step-loop (hairpin) feature ([0108]).  Hellinga et al are not explicit on the “5' number of mRNA hairpins of the first 30 codons” limitation on the hairpin structures. However, since  Hellinga et al’s scoring function sum all the participating stem-loop structure in a region, Hellinga et al cover and anticipate the range of 5’ end 30 codons (for number of hairpins).

Claim 25 is directed to an iterative mRNA scoring function. With respect to claim 25, Hellinga et al disclosed the parameter fitting for an ORF scoring function ([0114-0115]), and the use of the function to predict the protein expression levels of those synthetic ORFs ([0120-0122]). Since the scoring function (equation 7-10) counts on codons at each position along an ORF, and the scoring function is devised as a sum of a series of thresholds applied to the composition, structure, and codon usage values of a sequence ([0121]),  Hellinga et al scoring function suggests the iterative calculation of scoring function in the claimed steps (a1-c1). 

With respect to claim 26, Hellinga et al discloses a scoring threshold as the sum of two sigmoids ([0122]). Hellinga et al suggest the early exit of the scoring function if the threshold is reached (corresponding to a protein expression level). The threshold reads on the “predetermined equilibrium value” in the claim limitation.

With respect to claim 27, Rudorf et al teach the expression of protein from wildtype sequence (last 4 lines, page 14 of 22).

Claim 29 is not weighted as it only give definition to a parameter, without any operational steps.

With respect to claim 30, the claim limitation is self-explanatory. “first codons”, interpreted as “the first few codons”, is logically within the range of the first 10-100 codons. Claim 30 is not weighted as it only stress a definition without any operation steps. 


With respect to claim 31, Hellinga et al teach the weighted sequence features in predicting expression levels from ORF sequences (equation (10), [0120-0122]).

With respect to claim 32, Rudorf et al teach the translating of protein from wildtype sequence, and splitting the wild type nucleotide sequence into codons (Fig 7, page 16 of 22, last 4 lines, page 14 of 22, and the first para in page 15 of 22).

With respect to claim 36, Rudorf et al teach expression of the β-galactosidase proteins (with or without codon optimization) protein in E. coli host cells (Fig 7, page 16 of 22). Rudorf et al is not explicit in introducing the engineered ORF into the host cell before the protein expression, but a person with ordinary skills in art know an ORF (or engineered messenger RNA) must be introduced into the host cell before the translation into protein from the host cells.

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify the protein engineering pipeline (ORFOPT) used in Hellinga et al’s teaching of codon optimization, with Rudorf et al’s teaching of “elongation rate”  and “accuracy” parameters,  and the studying of protein expression dynamics using wild-type mRNA in living E. coli cells, because Rudorf et al’s codon specific features are valued addition to Hellinga et al’s mRNA features of secondary structures in modeling the protein expression by mRNA features. Codon-specific elongation rates strongly depend on the overall codon usage in the cell, which could be altered experimentally by overexpression of individual genes. It is of great relevance for medical therapies and for the biotechnological production of protein-based substances to understand what determines the speed and accuracy of protein synthesis. Rudorf et al’s  model of studying protein expression in living cells is an improvement over Hellinga et al’s model of measuring protein expression in vitro, as there could be additional factors affecting the mRNA translation efficiency that are not available in the in vitro model. We can reasonably expect the success as Hellinga et al, and Rudorf et al are all about codon optimization and protein expression efficiency, and they both succeed.

Claim(s) 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over 
Hellinga et al and Rudorf et al, as applied to claim 19 above, and further in view of Jackson et al (“A systems approach to model natural variation in reactive properties of bacterial ribosomes”. BMC Syst Biol 2, 62 (2008)).

With respect to claim 20, Rudorf et al teach “elongation rate” (“we compute elongation rates for all codons in Escherichia coli”. Section “Abstract” line 17, page 1 of 22) and “accuracy” (Para 4 line 1, page 2 of 22).  Neither Rudorf et al nor Hellinga et al are explicit on “protein per time”. Modeling the natural variation in protein output from translation in bacteria, Jackson et al disclosed the “α-protein per time” concept (section “Abstract/Results”, pg 2 of 10).

With respect to claim 22, Rudorf et al teach “elongation rate” and “accuracy” through a protein translation mechanistic model (Section “Abstract” line 4-13, page 1 of 22).
Jackson et al invented the “α-protein per time” concept through a protein translation mechanistic model (Section “Abstract/Background”, pg 2 of 10). Jackson et al’s “α-protein” is “protein”.

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify the combined method of codon optimization of Hellinga et al and Rudorf et al, with Jackson et al’s teaching of protein per time feature, because Jackson et al’s protein per time feature is a valued addition to the parameters modeled in combined codon optimization by Hellinga et al and Rudorf et al, and the protein per time feature reflects that specific translation activity is a ribosomal property that is subject to natural variation and natural selection. We can reasonably expect the success as combined Hellinga et al  and Rudorf et al use different mRNA features to model protein expression and Jackson et al’s feature does not interfere with existing features used and will enhance the modeling power of existing features.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over 
Hellinga et al and Rudorf et al, as applied to claim 19 above, and further in view of 
Hofner et al (“Model-based boosting in R: a hands-on tutorial using the R package mboost, Comput Stat 29, 3–35 (2014)).

With respect to claim 24, Neither Rudorf et al nor Hellinga et al are explicit on the boosted generalized additive model. Hofner et al teach the boosted generalized additive model” (Abstract, page 1).

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to substitute prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to substitute the non-linear model in combined method of codon optimization of Hellinga et al and Rudorf et al, with Hofner et al teaching of the boosted generalized additive model, because Hofner et al’s mboost package implements boosting for optimizing general risk functions utilizing component-wise (penalized) least squares estimates as base-learners for fitting various kinds of generalized linear and generalized additive models to potentially high-dimensional data. We can reasonably expect the success as the additional codon specific features added to the protein expression dynamics models, the boosted generalized additive model will be more flexible (additive) and more efficient than the non-linear model implemented in combined Hellinga et al  and Rudorf et al model.

Claim(s) 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over 
Hellinga et al and Rudorf et al, as applied to claim 19 above, and further in view of 
Tuller et al : (“An Evolutionarily Conserved Mechanism for Controlling the Efficiency of Protein Translation”, Volume 141, Issue 2, 16 April 2010, Pages 344-354)

With respect to claim 28, Neither Rudorf et al nor Hellinga et al are explicit on the ramp of slow codons. Studying the evolutionarily conserved mechanism for controlling the efficiency of protein translation, Tuller et al disclosed the existence in wildtype- nucleotide-sequence a ramp of slow codons at the 5’ end, which need be avoided for codon optimization (Abstract, col 1, pg 344). Tuller et al further teach that the ramp of slow codons should be avoided for codon optimization (para 3, last five lines, col 2, page 352), which reads on the claim limitation “the codon optimization is performed from the predetermined number of codons on”.

With respect to claim 33, Neither Rudorf et al nor Hellinga et al are explicit on the ramp of slow codons. Studying the evolutionarily conserved mechanism for controlling the efficiency of protein translation, Tuller et al disclosed the existence in wildtype- nucleotide-sequence a ramp of slow codons in the 5’ end, which need be avoided for codon optimization (Abstract, col 1, pg 344). Tuller et al further teach that the ramp of slow codons was measured by tAI motivated by the CAI (last seven lines in section “Results”, col 1, page 345)

An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to modify prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to modify the combined method of codon optimization of Hellinga et al and Rudorf et al, with Tuller et al’s teaching of ramp of slow codons, and need be avoided for codon optimization, because the implementation of appropriate ramping in heterologous proteins, given the host’s tRNA pool, might improve the yield and success rate with this technology for the same reasons it was selected evolutionarily. We can reasonably expect the success as the codon optimization pipeline by combined Hellinga et al  and Rudorf et al, will surely do better in the light of Tuller et al’s teaching.


 Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Karlheinz R. Skowronek/Supervisory Patent Examiner, Art Unit 1631
GUOZHEN . LIU
Examiner
Art Unit 1631